NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0074n.06
                                                                                                       FILED
                                                 No. 10-1812
                                                                                                 Jan 20, 2012
                              UNITED STATES COURT OF APPEALS                              LEONARD GREEN, Clerk
                                   FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                        )
                                                                 )         ON APPEAL FROM THE
        Plaintiff-Appellee,                                      )         UNITED STATES DISTRICT
                                                                 )         COURT FOR THE WESTERN
v.                                                               )         DISTRICT OF MICHIGAN
                                                                 )
DEMORERAY JACKSON,                                               )
                                                                 )                    OPINION
        Defendant-Appellant.                                     )



BEFORE: SILER and KETHLEDGE, Circuit Judges; ADAMS, District Judge.*

        JOHN R. ADAMS, District Judge. On January 26, 2010, Demoreray Jackson was convicted

of one count of conspiracy to distribute five or more grams of cocaine base and one count of

distributing or causing to be distributed five or more grams of cocaine base. Based on Jackson’s

prior felony drug convictions, he faced a mandatory minimum prison sentence for each count of not

less than ten years up to life. On June 7, 2010, the district judge ordered Jackson to serve a

statutory-minimum 120-month sentence of incarceration for each count, to be served concurrently.

Jackson now seeks review of his sentence, on the grounds that the district judge should have applied

retroactively the provisions of the Fair Sentencing Act of 2010. We AFFIRM the sentence imposed

by the district judge.




        *
          The Honorable John R. Adams, United States District Judge for the Northern District of Ohio, sitting by
designation.
No. 10-1812
United States v. Jackson

                                                 I.

       We “review a district court’s sentencing determination for reasonableness under ‘a
       deferential abuse-of-discretion standard.’” United States v. Petrus, 588 F.3d 347, 351
       (6th Cir. 2009) (quoting United States v. Bolds, 511 F.3d 568, 578 (6th Cir. 2007)).
       Factual determinations are reviewed for clear error, or a “‘definite and firm
       conviction that a mistake has been committed.’” United States v. Lalonde, 509 F.3d
750, 763 (6th Cir. 2007) (quoting United States v. McGee, 494 F.3d 551, 554 (6th
       Cir. 2007)). Legal questions are reviewed de novo. Id.

United States v. Greer, 415 Fed.App’x. 673, 676 (6th Cir. 2011).

                                                 II.

       The Fair Sentencing Act of 2010 became effective August 3, 2010. Pub.L. 111-220, 124

Stat. 2372. The statute raised the threshold for imposition of a 120-month statutory minimum prison

sentence from five (5) grams of crack cocaine to 28 grams for persons who had been previously

convicted of a felony drug offense. See id. at Sec. 2(a)(2) (amending 21 U.S.C. § 841(b)(1)(B)(iii)).

Jackson had 11.72 grams of crack cocaine, so he would be subject to the statutory minimum under

the old version but not under the new. Consequently, Jackson argues that the new version of the

statute should apply.

       This Court has previously concluded that a statutory minimum sentence imposed under § 841

prior to the effective date of the Fair Sentencing Act may not be vacated through retroactive

application of the Act. United States v. Carradine, 621 F.3d 575, 580 (6th Cir. 2010). This Court

has repeatedly rejected retroactive application of the Fair Sentencing Act and upheld the sentences

imposed on defendants under the previous version of the statute. Id.; United States v. Greer, 415

Fed.App’x at 677; United States v. Marrero, 651 F.3d 453, 475-476 (6th Cir. 2011). Therefore, this

Court will not remand this matter for resentencing under the amended penalty provisions of § 841(b).

                                                -2-
No. 10-1812
United States v. Jackson

                                              III.

       For the foregoing reasons, we AFFIRM the district court’s decision sentencing Jackson to

120 months imprisonment.




                                             -3-